 1
 2                              UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,                               Case No.: 2:18-cr-00095-APG-NJK
 6                           Plaintiff,                                    ORDER
 7   v.                                                                (Docket No. 109)
 8   EVER ANTONIO ALVARADO-CORONADO,
 9                          Defendant.
10         Pending before the Court is Defendant Ever Antonio Alvarado-Coronado’s motion for
11 appointment of co-counsel in CJA case. Docket No. 109. Defendant filed the motion under seal
12 and ex parte without complying with the Court’s clear rules for such filings. LR IA 6-2, 7-2, 10-
13 5.
14         No later than May 16, 2019, counsel must file either a motion to seal this document that
15 complies fully with the Court’s local rules and applicable caselaw or a motion to unseal the
16 document. The motion must also address whether the motion at Docket No. 109 is to remain ex
17 parte and, if so, the specific reasons under the rules and applicable caselaw for such designation.
18         IT IS SO ORDERED.
19         DATED: May 15, 2019.
20
21
22                                               NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                    1
